DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chun et al. US 8,199,518 B1.
Regarding claims 1-5 and 9-11, Chun discloses: 
A component carrier configured as one of the group consisting of a printed circuit board (102 PCB), a substrate-like printed circuit board, and a substrate, the component carrier (i.e. Fig. 16), comprising:
an electronic component (104) embedded in the component carrier;
an antenna structure (878) arranged at a region of a first main surface of the component
carrier;
a shielding structure (864) made of an electrically conductive material and configured for shielding electromagnetic radiation from propagating between the antenna structure and the electronic component,
wherein the shielding structure is arranged at least partially between the antenna structure and the electronic component; 
a high frequency dielectric layer (870) arranged between the antenna structure and the shielding structure; and

wherein the shielding structure is non-perforated at least in a plane between the antenna structure and the electronic component.
Although Chun does not specifically disclose “wherein the electronic component is a high frequency, HF, component”, Chun does provide evidence, in (col. 2 lines 39-49), that the electronic component 104 is employed as a transceiver and gives RF as an exemplary range. It would have been obvious to one skilled in the art to determine the same resulting package structure for high frequencies given the similar device structures between Chun and the applicant. 
Regarding claims 6-8, Chun discloses: 
wherein the electrically conductive structure comprises a redistribution layer (116,122,124) arranged at a second main surface of the component carrier, the second main surface is opposed to the first main surface of the component carrier.
Regarding claim 12, Chun discloses: 
further comprising: a dielectric layer (870)
Although Chun does not specifically disclose “wherein the dissipation factor of the high frequency dielectric layer is not more than 0.0008 at 80 GHz”, it would have been obvious to one skilled in the art to determine the claimed dissipation factor based on the Chun’s discussion in col 12 lines 25-42 since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 13, Chun discloses: 
wherein the electronic component is embedded in an electrically insulating material (138).

Regarding claims 14 and 15, Chun discloses: 
further comprising:
a core structure (102,116),
wherein the core structure comprises a cavity (region between 116), and
wherein the electronic component is arranged at least partially inside the cavity.
Regarding claim 16, Chun discloses: 
Although Chun does not specifically disclose “wherein the electrically conductive structure consists of copper”, it would have been obvious to one skilled in the art to determine the claimed material based on the Chun’s discussion that these are conductive structures and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Lesbin, 125 USPQ 416.
Regarding claim 18, Chun discloses: 
A component carrier configured as one of the group consisting of a printed circuit board (102 PCB), a substrate-like printed circuit board, and a substrate, (i.e. Fig. 16; 102, PCB) with an electronic component (104) embedded in the component carrier;
an antenna structure (878) arranged at a region of a first main surface of the component
carrier;
a shielding structure (864) made of an electrically conductive material and configured for shielding electromagnetic radiation from propagating between the antenna structure and the electronic component,

a high frequency dielectric layer (870) arranged between the antenna structure and the shielding structure; and
an electrically conductive structure (882,884) to electrically connect the electronic component and the antenna structure through the shielding structure,
wherein the shielding structure is non-perforated at least in a plane between the antenna structure and the electronic component.
Although Chun does not specifically discloses “a module with a 4G and/or 5G functionality”, Chun does give evidence that the electronic component package is directed to wireless communication used to send and receive electromagnetic radiation, sometimes called wireless signals where the antenna is used to propagate the wireless signals from/to the wireless electronic component package. As a result, it would have been obvious to one skilled in the art to determine the 4G and/or 5G functionality based on Chun’s disclosure requiring wireless communications. Furthermore, although Chun does not specifically disclose “wherein the electronic component is a high frequency, HF, component”, Chun does provide evidence, in (col. 2 lines 39-49), that the electronic component 104 is employed as a transceiver and gives RF as an exemplary range. It would have been obvious to one skilled in the art to determine the same resulting package structure for high frequencies given the similar device structures between Chun and the applicant. 



Allowable Subject Matter
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The prior art fails to teach or clearly suggest the limitations of claim 17 stating, “ further comprising at least one of the following features: the electronic component is selected from a group consisting of an electrically non-conductive and/or electrically conductive inlay, a heat transfer unit, a light guiding element, an energy harvesting unit, an active electronic component, a passive electronic component, an electronic chip, a storage device, a filter, an integrated circuit, a signal processing component, a power management component, an optoelectronic interface element, a voltage converter, a cryptographic component, a transmitter and/or receiver, an 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERROL V FERNANDES whose telephone number is (571)270-7433.  The examiner can normally be reached on 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on 571-272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERROL V FERNANDES/Primary Examiner, AU 2894